Case 1:19-cv-02594-RM-SKC Document 1-11 Filed 09/12/19 USDC Colorado Page 1 of 4




                                                                      EXHIBIT
                                                                                   exhibitsticker.com




                                                                        10
Case 1:19-cv-02594-RM-SKC Document 1-11 Filed 09/12/19 USDC Colorado Page 2 of 4
Case 1:19-cv-02594-RM-SKC Document 1-11 Filed 09/12/19 USDC Colorado Page 3 of 4
Case 1:19-cv-02594-RM-SKC Document 1-11 Filed 09/12/19 USDC Colorado Page 4 of 4
